SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1539
KA 09-02127
PRESENT: SCUDDER, P.J., SMITH, GREEN, PINE, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

COLBY FOSS, III, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

COLBY FOSS, III, DEFENDANT-APPELLANT PRO SE.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Sperrazza, J.), rendered June 1, 2005. The judgment convicted
defendant, upon a jury verdict, of criminal sexual act in the first
degree (three counts) and endangering the welfare of a child.

     It is hereby ORDERED that the judgment so appealed from is
affirmed.

     All concur except PINE, J., who is not participating.




Entered:   February 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court